Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction
	Applicants have elected Group I, claims 37-52 (erroneously stated as 37-53 by Applicants) in response to the restriction requirement of record.  This election was made without traverse.  Currently, claims 37-52 are pending.

Claim Objections
	Claim 37 is objected to.  The limitation “chlorides, sulfates thereof” should be amended to “chlorides and sulfates thereof”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37-52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 37 recites the limitation “inorganic salts including chlorides, sulfates thereof”.  The limitation “including” renders this claim indefinite since it is not clear what inorganic salts are meant to be claimed.  Additionally, claim 37 is indefinite since it is not clear whether or not the limitation inorganic salts is meant to refer to inorganic salts of the previously recited elements in component (d) or if it is meant to refer to any inorganic salts, or just inorganic salts which require one of the elements previously recited in component (d).  Correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todoroki et al. (JP 2014047221).  A machine translation of this document is included with this Office action and is relied upon for citation purposes.
Claim 37: Todoroki et al. teaches insulating silicone rubber compositions and methods for preparing the same.  Example 1 of Todoroki et al. teaches a curable composition comprising (A) 100 pbw of an organopolysiloxane consisting of 99.825 mol% dimethylsiloxane units, 0.15 mol% methylvinylsiloxane units, and 0.025 dimethylvinylsiloxy units having an average degree of polymerization of 6,000, (B) 35 pbw of a reinforcing fumed silica (Aerosil 200) having a BET surface area of 200 m2/g, and 9.5 pbw of a reinforcing fumed silica having a BET surface area of 160 m2/g (44.5 pbw of total reinforcing silica filler), (C) 1 pbw of a conductive reinforcing silica (VP NIT 200), (D) 10 pbw of dimethylpolysiloxane having silanol groups at both ends as a dispersant (auxiliary additive), and (E) 0.5 pbw of 2,5-dimethyl-2,5-bis(t-butylperoxy)hexane as a curing catalyst (paragraph 0051).  A cured product is prepared from the composition of example 1.  The conductive reinforcing silica reads on component (d) of claim 37 which allows for oxides of silicon to be employed as the dielectric active compound.  Table 1 of Todoroki et al. measures the volume resistivity of example 1 after 4 hours of post cure at 200 °C and 100 hours of post cure at 200 °C.  The volume resistivity values after the 4 hour and 200 hour post cure steps are 3.6*1012 and 1.8*1013, respectively, which are both comfortably within the 1*1011 through 1*1016 ·cm range as claimed.  
While Applicants claimed physical property limitations regarding volume resistivity and temperature dependency on volume resistivity are not described by Todoroki et al., it is submitted that because the cured composition taught in example 1 satisfies all of the ingredients and amount limitations of claim 37, it would have been expected that the cured composition produced in example 1 would satisfy all of the physical property limitations recited in claim 37.  A chemical composition and its properties are inseparable.
Claims 38 and 39: Component (A) of Todoroki et al. is exemplified to be a polysiloxane having methyl units as the organic substituent R of claim 38 and additionally having vinyl groups having an average degree of polymerization of about 6,000, which falls within Applicants claimed range of 100 to 12,000 siloxy units.
Claims 40 and 47: Claims 40 and 47 serve to further limit an optional ingredient since claim 37 allows for the curing catalyst to be either of the peroxide type or the hydrosilylation type (which requires an Si-H crosslinking agent).  If claims 40 and 47 were included in original claim 37, Todoroki et al. would still anticipate the claim.  While not required to reject claims 40 and 47, Todoroki et al. does teach and exemplify compositions which cure via Pt-mediated hydrosilylation and include an organohydrogenpolysiloxane crosslinker having RHSiO units and R2HSiO0.5 units where R is equal to methyl, wherein the amount of these groups is within the 1-100 mol% ratio recited in claim 40 (see example 6 as one example). 
Claim 41: The insulating reinforcing silica has a BET surface area of 50-400 m2/g, which is the same range recited in claim 41 (paragraph 0019).
Claim 42: The conductive reinforcing silica taught by Todoroki et al. is an oxide of Si, which anticipates claim 42.
Claims 43 and 44: The insulating compositions taught and exemplified by Todoroki et al. are free of ZnO, thereby satisfying claims 43 and 44.
Claim 45: The conductive reinforcing silica taught by Todoroki et al. includes the use of precipitated silica (wet silica), thereby satisfying claim 45 (paragraph 0024).
Claim 46: The conductive reinforcing silica taught by Todoroki et al. has a BET surface area of 35-400 m2/g, which falls within the 30-1000 m2/g range of claim 46 (paragraph 0024).  Additionally, the average particle size of the conductive reinforcing silica, while not explicitly taught by Todoroki et al., would inherently fall within the 0.001-50 micron range of claim 46.  Reinforcing silicas cannot have large particle sizes.  The particle size range recited in claim 46 is 1 nm to 50 microns, which includes the particle sizes of all reinforcing silicas. 
Claim 48: The curing catalyst exemplified in example 1 is an organic peroxide selected from a substituted dialkyl-peroxide [2,5-dimethyl-2,5-bis(t-butylperoxy)hexane], thereby satisfying claim 48.
Claims 49 and 50: The compositions taught by Todoroki et al. are used to prepare silicone rubber containing articles.  The compositions are mixed using conventional mixing methods taught in paragraph 0043 and the rubber products are molded using conventional molding methods taught in paragraph 0045.  It is therefore at once envisaged that molded, cured products which are insulating in nature, would be prepared according to the teachings of Todoroki et al.

Potential Allowable Subject Matter
While all claims stand rejected, claims 51 and 52 are not subject to any prior art rejections and would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims should Applicants overcome the 112(b) rejection described above.  Todoroki et al. does not teach or fairly suggest employing the compositions taught therein as encapsulating materials for conductive silicone compositions in the manner described by claims 51 and 52.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766